Citation Nr: 1032163	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-01 769	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound, to include pleural cavity injury, left arm, left back, and 
scars, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1949 to June 1952 
and from March 1955 to January 1956.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
In March 2006 and again in August 2009, the Board remanded to 
allow the Agency of Original Jurisdiction (AOJ) to further assist 
the Veteran in the development of his claim.

While the Veteran was scheduled for a hearing in conjunction with 
this case in April 2005, he thereafter withdrew his hearing 
request and cancelled his hearing.  The Board also notes that 
during the course of the appeal, the Veteran moved and his 
claim's files were transferred to the RO in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, this appeal was most recently remanded in August 
2009 with instructions to the AOJ to provide the Veteran with VA 
examinations to determine the severity of his service-connected 
residuals of a gunshot wound, to include pleural cavity injury, 
left arm, left back, and scars.  Specifically the Board ordered, 
among other things, that the Veteran be provided with a pulmonary 
function test (PFT) to determine the current severity of his 
disability so as to allow VA to rate it under Diagnostic Code 
(DC) 6843.  See 38 C.F.R. § 4.97, DC 6843 (2009).  

However, while the Veteran was provided with a VA examination in 
January 2010 which included a PFT, the examiner failed to provide 
an interpretation of the test scores that allow VA to rate it 
under DC 6843.  Specifically, the examiner did not record the 
Veteran's post-bronchodilator PFT results for his Forced 
Expiratory Volume at one second (FEV-1), FEV-1/Forced vital 
capacity (FVC), Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO) (SB), oxygen 
consumption (with cardiorespiratory limit), and maximum exercise 
capacity in such a manner that the Board can read them without 
resorting to speculation.  Id; Also see 38 C.F.R. § 4.96 (2009); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings and 
is not permitted to base decisions on its own unsubstantiated 
medical conclusions).

Therefore, the Board finds that a remand to obtain an addendum to 
the January 2010 examination is necessary to obtaining this 
information.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate); Stegall 
v. West, 11 Vet. App. 268 (1998) (holding that a remand by the 
Board confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Where the remand orders of 
the Board are not complied with, the Board itself errs in failing 
to ensure compliance).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC must obtain an addendum to 
the January 2010 VA examination to obtain 
an interpretation of the PFT scores in 
accordance with 38 C.F.R. § 4.97, DC 6843.  
If the January 2010 VA examiner is 
unavailable or if the PFT results from 
that examination are no longer available, 
the Veteran should be provided with 
another PFT in order to obtain this 
information.  The claim's files must be 
made available to the examiner for review 
and the addendum should reflect that such 
a review was accomplished.  After a review 
of the claim's files, including the 
January 2010 PFT or the new PFT if the 
January 2010 PFT was not available, the 
examiner must provide VA with the 
following information:

a.  The examiner must provide VA with 
a clear, legible, and unambiguous 
statement of the Veteran's post-
bronchodilator percent of predicted 
value for his FEV-1, FEV-1/FVC, and 
DLCO (SB).

b.  The examiner must also provide VA 
with a clear, legible, and 
unambiguous statement that 
documents the Veteran's post-
bronchodilator maximum oxygen 
consumption (with cardiorespiratory 
limit) and maximum exercise capacity. 

c.  The examiner should further 
provide an opinion as to whether the 
Veteran's service connected 
disability causes cor pulmonale 
(right heart failure); right 
ventricular hypertrophy; pulmonary 
hypertension (shown by echocardiogram 
or cardiac catheterization); and/or 
episode(s) of acute respiratory 
failure.  

d.  Finally, the examiner should 
provide an opinion as to whether the 
Veteran's service connected 
disability requires outpatient oxygen 
therapy.

2.  The RO/AMC should thereafter provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), notice in 
accordance with the United States Court of 
Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 
5103, 5103A (West 2002); and 38 C.F.R. § 
3.159 (2009).

3.  After any additional notification and 
development that the RO/AMC deems necessary 
has been accomplished, the Veteran's claim 
should be readjudicated.  Such 
readjudication should take into account 
whether "staged" ratings are appropriate.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

